Citation Nr: 1013568	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-22 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to April 
1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In October 2009, the Board requested a Veterans Health 
Administration (VHA) opinion so as to determine whether the 
Veteran's service-connected posttraumatic stress disorder 
(PTSD) caused the Veteran to use tobacco products post-
service, whether the use of tobacco products as a result of 
PTSD was a substantial factor in causing chronic obstructive 
pulmonary disease (COPD), and, if so, whether COPD with 
emphysema would not have occurred but for the use of tobacco 
products caused by PTSD.  The Board notes that an opinion was 
provided and has been associated with the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007 and the Certificate of 
Death lists the immediate cause of death as emphysema.  
Chronic depression and diabetes mellitus were listed as 
significant conditions contributing to, but not related to, 
the cause of death.

2.  At the time of the Veteran's death, he was service-
connected for PTSD.

3.  At the time of the Veteran's death, he was not service 
connected for COPD, to include emphysema.

4.  The evidence of record shows that PTSD caused the Veteran 
to use tobacco products after service, that the use of 
tobacco products as a result of PTSD was a substantial factor 
in causing a secondary disability (COPD with emphysema), and 
that COPD with emphysema would not have occurred but for the 
use of tobacco products caused by the service-connected 
disability (PTSD).


CONCLUSION OF LAW

A disability of service origin caused or contributed 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

The instant claim arises, in part, from the denial of 
entitlement to service connection for cause of the Veteran's 
death.  The appellant's claim is granted herein.  As such, 
any deficiencies with regard to VCAA for this issue are 
harmless and non-prejudicial.

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for cause of the 
Veteran's death.  The appellant contends that the Veteran's 
COPD was primarily the result of nicotine addiction which the 
Veteran developed after he started to smoke cigarettes.  She 
further claims that his service-connected PTSD led to his 
post-service tobacco use.

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312(a) (2009).  A service-connected disability 
is the principal cause of death when that disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2009).  A contributory 
cause of death must be causally connected to the death and 
must have contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1) (2009).  
For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2009).

Service connection may also be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  See 38 U.S.C.A. § 1110 (West 
2002).  Service connection for the cause of a Veteran's death 
requires a showing that either the fatal disorder or disease 
was incurred in, or aggravated by, an incident or event in 
service or, with certain chronic diseases, to include renal 
disease, was manifest to a compensable degree within one year 
of service discharge.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for disability due to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103(a) (West 
2002 and Supp. 2009).  However, the VA General Counsel has 
held that neither 38 U.S.CA. § 1103(a), nor its implementing 
regulations at 38 C.F.R. § 3.300 (2009), bar a finding of 
secondary service connection for a disability related to use 
of tobacco products after service.  VAOPGCPREC 6-03 (Service 
Connection for Cause of Disability or Death, 69 Fed. Reg. 
25178 (2004)).

According to the VA General Counsel opinion, where secondary 
service connection for disability due to smoking is at issue, 
adjudicators must resolve (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.  Id.

In this case, the record reflects that the Veteran died in 
April 2007 and the Certificate of Death lists the immediate 
cause of death as emphysema.  Chronic depression and diabetes 
mellitus were listed as significant conditions contributing 
to, but not related to, the cause of death.  At the time of 
his death, the Veteran was service connected for PTSD, rated 
as 70 percent disabling, and prostatitis; he was also 
determined to be entitled to a total disability rating based 
on individual unemployability due to service-connected 
disability.  

A review of the record reveals a VA report, from September 
20, 1950, in which the Veteran reported smoking 2 packs of 
cigarettes per day.  However, the report did not indicate 
when the Veteran started smoking.  At that time, the Veteran 
also reported that he was not nervous prior to entering the 
Army and first noticed his nervousness after he had been in 
combat.  He stated that he was given medication for 
nervousness in 1945 while in Germany but continued on duty.  
The diagnostic conclusions included psychoneurosis, hysteria, 
anxiety reaction, moderate.  See Report, September 1950.  A 
report from 2001 noted that the Veteran quit smoking at the 
age of 57.  See VA Report, May 3, 2001.  The record further 
indicates that the Veteran was diagnosed with PTSD in 1991 
based on stressful experiences in January and February 1945.  
See Examination report, October 25, 1991.  

In October 2007, the Veteran's private provider noted that 
the Veteran recently died of complications of profound COPD 
with emphysema.  A history of heavy smoking was reported, as 
was a history of depression and PTSD which he believed were 
service-related.  The physician opined that the Veteran's 
psychological problems directly led to heavy smoking, and 
that heavy smoking led directly to emphysema and death.  He 
further stated that the Veteran's service-connected PTSD did 
contribute to the cause of the Veteran's respiratory disease 
and, ultimately, his death.  See Statement, October 29, 2007.

A VA medical opinion was provided in May 2008.  The Veteran's 
history of heavy smoking was noted, as was his treatment for 
COPD.  The examiner noted evidence in the record indicating 
that the Veteran smoked in 1950, prior to his PTSD diagnosis 
in 1991.  The examiner also noted that psychiatric records 
indicated that the Veteran received a diagnosis of depression 
in 1980 which was changed to PTSD in 1991.  It was further 
noted that the Veteran stopped smoking in 1980, though his 
PTSD continued until at least 2004.  The examiner opined 
that, based on this evidence, the Veteran's smoking habit 
preceded his PTSD since he was smoking as far back as 1950, 
several decades prior to his psychiatric diagnoses and, 
therefore, was not the cause of the Veteran's heavy smoking 
or his death.  The examiner further stated that, if the 
Veteran's smoking was due to PTSD, and his PTSD was ongoing 
through at least 2004, one could reasonably assume that the 
Veteran would have continued to smoke during that time.  
However, the evidence of record indicated that the Veteran 
stopped smoking in 1980, and therefore was able to abstain 
from tobacco use from that point forward.  As such, the 
examiner stated that the Veteran's PTSD did not contribute to 
his death.  See Opinion, May 6, 2008.

In October 2009, the Board requested a VHA opinion to 
determine whether the Veteran's service-connected PTSD caused 
the Veteran to use tobacco products post-service, whether the 
use of tobacco products as a result of PTSD was a substantial 
factor in causing chronic obstructive pulmonary disease 
(COPD), and, if so, whether COPD with emphysema would not 
have occurred but for the use of tobacco products caused by 
PTSD.  An opinion was provided in December 2009.  The VA 
examiner noted the conflicting opinions of record, as well as 
a review of the complete claims file, to include the 
Veteran's service treatment records dating back to 1945.  
According to the examiner, the opinion would hinge on whether 
there is evidence of record to show that the Veteran began 
smoking prior to the onset of PTSD.  In his opinion, there is 
no evidence of record sufficient to make that determination.

According to the examiner, the record is clear regarding the 
Veteran's use of tobacco in 1950, at which time he was 
smoking 2 packs of cigarettes per day.  The examiner also 
noted that the Veteran continued to smoke until 1980.  
However, the examiner stated that there was no evidence in 
the record to show when the Veteran started using tobacco.  
It was noted that, if the Veteran smoked two packs of 
cigarettes per day from 1950 to 1980, which translates to a 
60 pack-year smoking history, that amount of tobacco use was 
more than sufficient to result in COPD and emphysema.

The examiner pointed to significant literature which 
demonstrates a joint association of PTSD and heavy smoking.  
Although there is no clear evidence that PTSD induces 
smoking, the examiner stated that it was clear that PTSD 
leads to heavy consumption.  He noted that the diagnosis of 
COPD requires at least a 10 pack-year smoking history to 
provide significant exposure to risk factors for the 
development of the disease.  It was further noted that if the 
Veteran began smoking prior to the incidents that led to his 
PTSD, he may have already been nicotine dependent and thus 
addicted to cigarettes prior to those incidents.  In that 
case, the examiner opined, the PTSD would not have been 
responsible for the development of tobacco abuse.  However, 
the examiner reiterated that the key piece of evidence, 
whether or not the Veteran was smoking prior to his 
deployment, is missing and unavailable.

Ultimately, the examiner stated that, based on the limited 
evidence of record, that the Veteran's service-connected PTSD 
caused the Veteran to use tobacco products after service.  
However, nicotine dependence, which develops within a short 
time after initiating smoking, played a significant role.  It 
was also more likely than not that the use of tobacco 
products, which is increased as a result of PTSD, was a 
substantial factor in causing his COPD with emphysema.  The 
examiner further stated that it was less likely than not that 
COPD with emphysema would not have occurred but for the use 
tobacco products caused by PTSD.  The examiner noted that 
nicotine dependence alone was more likely than not to have 
caused COPD with emphysema, and would have done so even 
without the PTSD.  However, the PTSD increased his exposure, 
and therefore, increased his risk for COPD.  See Opinion, 
December 2, 2009.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

In this case, the Board attaches limited probative value to 
the private medical opinion of October 2007.  The examiner 
did not provide any specific discussion of the medical 
principles involved.  Significantly, the Veteran's physician 
failed to discuss how the Veteran's smoking was caused by the 
PTSD, and he pointed to no specific facts in this case to 
support his conclusion, save for the fact that the Veteran 
was a documented heavy smoker and that he was service-
connected for PTSD at the time of his death.  The Board notes 
further, that the same private examiner also appears to have 
signed the Veteran's death certificate which, as noted above, 
indicates that chronic depression was an "other" 
significant condition contributing to death but not resulting 
in the underlying cause of death which was emphysema.

Further, the Board attaches limited probative value to the 
May 2008 VA opinion.  Although the examiner noted a review of 
the claims file, the Board is of the opinion that evidence of 
smoking in 1950 was incorrectly applied to the case at hand.  
Although smoking in 1950 was reported, and a diagnosis of 
PTSD was not provided until 1991, the examiner failed to 
account for the fact that the Veteran's PTSD was service-
connected and, therefore, must have been linked to incidents 
which occurred during the Veteran's period of active service.  
In this case, the Veteran served from May 1944 to April 1946.  
As such, his separation from service pre-dates the first 
evidence of tobacco use by approximately four years.  
Further, the examiner failed to consider the 1950 VA 
examination report which notes a reported history of 
nervousness since combat with the use of medications in 
service as well as the psychiatric diagnosis of 
psychoneurosis, hysteria, and anxiety reaction at the time of 
the examination in 1950.  The VA examination also clearly 
noted that records indicate that a diagnosis of depression 
made in 1980 was "changed" to PTSD in 1991.  Essentially, 
the examiner does not account for the fact that the record 
clearly documents psychiatric symptomatology decades prior to 
the actual diagnosis of PTSD.  Further, the examiner noted 
that the Veteran stopped the use of tobacco in 1980.  
According to the examiner, since the Veteran continued to 
have PTSD symptoms up until the time prior to his death, it 
follows that PTSD did not cause the Veteran to smoke.  
However, the examiner did not account for the damage done by 
tobacco use during the Veteran's known 60 pack-year history, 
nor did the examiner address whether the Veteran's tobacco 
usage was increased due to his service-connected disability.  
As noted by the 2009 VHA expert opinion, the diagnosis of 
COPD requires at least a 10 pack-year history to provide 
significant exposure to risk factors for the development of 
the disease.

Instead, the Board attaches the most probative value to the 
VA opinion dated in December 2009.  The opinion was well-
reasoned, detailed, essentially consistent with other 
evidence of record, included prior medical reports, and 
included a review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The VA examiner discussed pertinent medical 
findings, to include treatise evidence linking PTSD to heavy 
smoking, and described the opinion in detail.  The opinion 
was consistent with the documentary record which showed no 
evidence of smoking prior to the events which led to the 
Veteran's eventual diagnosis of PTSD.  With respect to the 
three questions that must be addressed by VA with regard to a 
claim for service-connection for a tobacco-related disability 
alleged to be secondary to a disability not service 
connection on the basis of being attributable to the 
Veteran's use of tobacco products during service, the Board 
observes that the examiner appears to have answered such 
questions in a way that is favorable to the appellant when 
his responses are read in a consistent manner.  With respect 
to the first inquiry (whether the service-connected 
disability caused the Veteran to use tobacco products after 
service), the examiner clearly indicated that the Veteran's 
PTSD caused him to use tobacco products after service.  With 
respect to the second question (whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability), the 
examiner clearly stated that the Veteran's use of tobacco 
products which was increased as a result of PTSD was a 
substantial factor in causing COPD with emphysema.  With 
respect to the third question that must be resolved (whether 
the secondary disability would not have occurred but for the 
use of tobacco products caused by the service-connected 
disability), it appears that the examiner provided a somewhat 
contradictory response.  However, when read in conjunction 
with the entire opinion, the Board finds that the response to 
this question is that the Veteran's COPD with emphysema would 
not have occurred but for the use of tobacco products by the 
Veteran.  In this regard, the examiner indicated that the 
Veteran's nicotine dependence alone was more likely than not 
to have caused the Veteran's COPD with emphysema and would 
have done so without the PTSD.  However, the examiner 
indicated that the Veteran used tobacco products due to PTSD, 
and does not explain how the Veteran's subsequent nicotine 
dependence was not linked to his PTSD-related tobacco use.  
The record clearly does not document a smoking history or 
nicotine dependence prior to in-service stressful incidents 
and the later reports of nervousness in service and soon 
thereafter.  It is not clear how the examiner is 
distinguishing the Veteran's use of tobacco products after 
service which he opines was caused by PTSD, and the Veteran's 
nicotine dependence which appears to have resulted from that 
use.  Thus, the Board will resolve this point in the 
appellant's favor.  The Board thus concludes that after 
reviewing all of the opinions of record, the VA examiner 
essentially concluded that the Veteran's PTSD caused his 
smoking, increased his exposure to smoking, and increased his 
tobacco intake and that but for the PTSD-related tobacco 
use/nicotine dependence, the Veteran would not have developed 
COPD with emphysema which ultimately led to his death.  

Finally, the Board notes that the December 2009 opinion is 
the only opinion of record to address each factor necessary 
to grant service connection for a disorder caused by smoking 
as a result of a service-connected disorder for which service 
connection was not based on tobacco use during service.  
Therefore, although the examiner admitted that key evidence 
was missing from the record (the date in which the Veteran 
initially began using tobacco), the opinion was thorough, 
relied on competent treatise evidence, and was based on a 
three-prong test necessary to establish service connection  
in this instance.

As noted above, the Board must assess the credibility and 
weight of all evidence, including the medical evidence, to 
determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing 
reasons for rejecting any evidence favorable to the claimant.  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert.  

In this case, based on the analysis above, the Board finds 
that the evidence is supportive of the appellant's claim.  
The most recent, and most probative medical opinion of 
record, establishes that PTSD caused the Veteran to use 
tobacco products after service, that the use of tobacco 
products as a result of PTSD was a substantial factor in 
causing a secondary disability (COPD with emphysema), and 
that COPD with emphysema would not have occurred but for the 
use of tobacco products caused by PTSD.

Accordingly, service connection for the cause of the 
Veteran's death is granted.




ORDER

Entitlement to service connection for cause of the Veteran's 
death is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


